Exhibit 10.29

 

PENNYMAC ROLL-UP FACILITY EXECUTION

AMENDMENT NO. 2
TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 2 to Second Amended and Restated Master Repurchase Agreement,
dated as of December 20, 2017 (this “Amendment”), among Credit Suisse First
Boston Mortgage Capital LLC (the “Administrative Agent”), Credit Suisse AG, a
company incorporated in Switzerland, acting through its Cayman Islands Branch (a
“Committed Buyer” and a “Buyer”), Alpine Securitization LTD (a “Buyer”),
PennyMac Holdings, LLC (“PennyMac Holdings”), PennyMac Corp. (“PMC”), PennyMac
Operating Partnership, L.P., in their capacity as sellers (“POP”, together with
PennyMac Holdings and PMC, each a “Seller” and, collectively, the “Sellers”),
PMC REO Financing Trust, an asset subsidiary (the “REO Subsidiary” and together
with the Sellers, the “Seller Parties”) and PennyMac Mortgage Investment Trust
(“PMIT”) and POP, in their capacity as guarantors (each, a “Guarantor” and
collectively, the “Guarantors”).

RECITALS

The Administrative Agent, the Buyers, the Seller Parties and the Guarantors are
parties to that certain Second Amended and Restated Master Repurchase Agreement,
dated as of April 28, 2017 (as amended by Amendment No. 1, dated as of June 1,
2017, the “Existing Repurchase Agreement”, and as amended by this Amendment, the
“Repurchase Agreement”). The Guarantors are parties to that certain Second
Amended and Restated Guaranty (as amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty”), dated as of April 28, 2017, by the
Guarantors in favor of Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Repurchase Agreement and Guaranty, as applicable.  

The Administrative Agent, the Buyers, the Seller Parties and the Guarantors have
agreed, subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement.  As a condition precedent to
amending the Existing Repurchase Agreement, the Administrative Agent has
required the Guarantors to ratify and affirm the Guaranty on the date hereof.

Accordingly, the Administrative Agent, the Buyers, the Seller Parties and the
Guarantors hereby agree, in consideration of the mutual promises and mutual
obligations set forth herein, that the Existing Repurchase Agreement is hereby
amended as follows:

SECTION 1.Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by:

1.1deleting the definition of “Obligations” and replacing it with the following:

“Obligations” means (a) all of Seller Parties’ indebtedness, obligations to pay
the Repurchase Price on the Repurchase Date, the Price Differential on each
Payment Date, and other obligations and liabilities, to Administrative Agent and
Buyers, its Affiliates or Custodian

-1-



--------------------------------------------------------------------------------

 

arising under, or in connection with, the Program Agreements, whether now
existing or hereafter arising; (b) any and all sums paid by Administrative
Agent, Buyers or Administrative Agent on behalf of Buyers in order to preserve
any Purchased Asset and/or Contributed Asset or its interest therein; (c) in the
event of any proceeding for the collection or enforcement of any of a Seller
Parties’ indebtedness, obligations or liabilities referred to in clause (a), the
reasonable expenses of retaking, holding, collecting, preparing for sale,
selling or otherwise disposing of or realizing on any Purchased Asset and/or
Contributed Asset, or of any exercise by Administrative Agent or Buyers of their
rights under the Program Agreements, including, without limitation, attorneys’
fees and disbursements and court costs; (d) all of any Seller Parties’ indemnity
obligations to Administrative Agent, Buyers and Custodian pursuant to the
Program Agreements; (e) all of Copper Securities Holding’s obligations under the
CRT Repurchase Agreement and CRT Facility Documents; (f) all of PMC’s
obligations under the CUSIP Repurchase Agreement and CUSIP Facility Documents;
and (g) all of PMC’s obligations under the FMSR Facility Documents.

1.2adding the following definitions in proper alphabetical order:

“FMSR Facility Documents” means the FMSR Repurchase Agreement and the other
“Program Agreements” as defined in the FMSR Repurchase Agreement.

“FMSR Repurchase Agreement” means that certain Master Repurchase Agreement (PMT
Issuer Trust – FMSR, MSR Collateralized Notes, Series 2017-VF1) between PMC and
Credit Suisse AG, a company incorporated in Switzerland, acting through its
Cayman Islands Branch, dated as of December 20, 2017, as amended, restated,
supplemented or otherwise modified from time to time.

SECTION 2.Security Interest. Section 8(a) of the Existing Repurchase Agreement
is hereby amended by adding the following subsection (5) at the end thereof:

(5)Administrative Agent and PMC hereby agree that in order to further secure
PMC’s Obligations hereunder, PMC hereby grants to Administrative Agent, for the
benefit of Buyers, a security interest in (i) PMC’s rights under the FMSR
Facility Documents, including, without limitation, any rights to receive
payments thereunder or any rights to collateral thereunder whether now owned or
hereafter acquired, now existing or hereafter created, and (ii) all collateral
however defined or described under the FMSR Facility Documents. PMC shall
deliver an irrevocable instruction (the “FMSR Irrevocable Instruction Letter”)
to the buyer under the FMSR Facility Documents that upon receipt of a notice of
an Event of Default under this Agreement, the buyer thereunder is authorized and
instructed to remit to Administrative Agent for the benefit of Buyers hereunder
directly any amounts otherwise payable to PMC and to deliver to Administrative
Agent for the benefit of Buyers all collateral otherwise deliverable to PMC. In
furtherance of foregoing, the FMSR Irrevocable Instruction Letter shall also
require, upon repayment of the entire Obligations (as defined in the FMSR
Facility Documents) under the FMSR Repurchase Agreement and the termination of
all obligations of the buyer thereunder or other termination of the FMSR
Facility Documents following the repayment of all obligations thereunder that
the buyer thereunder deliver to Administrative Agent for the benefit of Buyers
hereunder any collateral then in its possession or control.

‑2‑

 

--------------------------------------------------------------------------------

 

SECTION 3.Conditions Precedent.  This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

3.1Delivered Documents.  On the Amendment Effective Date, the Administrative
Agent on behalf of Buyers shall have received the following documents, each of
which shall be satisfactory to the Administrative Agent in form and substance:

(a)this Amendment, executed and delivered by duly authorized officers of the
Administrative Agent, the Buyers, the Seller Parties and the Guarantors;

(b)Amendment No. 1 to Second Amended and Restated Pricing Side Letter, executed
and delivered by duly authorized officers of the Administrative Agent, the
Buyers, the Seller Parties and the Guarantors;

(c)evidence that all other actions necessary to perfect and protect
Administrative Agent’s interest in the Purchased Assets and other Repurchase
Assets as amended by this Amendment have been taken. Each Seller Party shall
permit Administrative Agent to take all steps as may be necessary in connection
with filing duly authorized and filed Uniform Commercial Code financing
statements on Form UCC-3; and

(d)such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

SECTION 4.Representations and Warranties.  Each Seller Party hereby represents
and warrants to the Administrative Agent and Buyers that it is in compliance
with all the terms and provisions set forth in the Repurchase Agreement on its
part to be observed or performed, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of Repurchase Agreement.

SECTION 5.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 6.Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

SECTION 7.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 8.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE

‑3‑

 

--------------------------------------------------------------------------------

 

STATE OF NEW YORK WITHOUT REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

SECTION 9.Reaffirmation of Guaranty.  The Guarantors hereby ratify and affirm
all of the terms, covenants, conditions and obligations of the Guaranty. Each
Guarantor acknowledges and agrees that the term “Obligations” as used in the
Guaranty shall apply to all of the Obligations of the Seller Parties to
Administrative Agent and Buyers under the Repurchase Agreement and related
Program Agreements, as amended hereby.

[Remainder of page intentionally left blank]

 

‑4‑

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

 

 

CREDIT SUISSE FIRST BOSTON

 

MORTGAGE CAPITAL LLC,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

 

Name:

Dominic Obaditch

 

 

Title:

Vice President

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

 

BRANCH, as a Committed Buyer and as a

 

 

Buyer

 

 

 

 

 

By:

/s/ Patrick J. Hart

 

 

Name:

Patrick J. Hart

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Elie Chau

 

 

Name:

Elie Chau

 

 

Title:

Authorized Signatory

 

 

 

 

 

ALPINE SECURITIZATION LTD as a Buyer,

 

by Credit Suisse AG, New York Branch as

 

Attorney-in-Fact

 

 

 

 

 

By:

/s/ Patrick J. Hart

 

 

Name:

Patrick J. Hart

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Elie Chau

 

 

Name:

Elie Chau

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

PENNYMAC CORP., as a Seller

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

 

 

 

 

 

PENNYMAC HOLDINGS, LLC, as a Seller

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

Signature Page to Amendment No. 2 to Second Amended and Restated MRA

--------------------------------------------------------------------------------

 

 

 

Title:

Managing Director, Treasurer

 

 

 

 

 

 

PMC REO FINANCING TRUST, as the REO

 

 

 

Subsidiary

 

 

 

 

 

By:

PennyMac Corp., as Administrator

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

 

 

 

 

PENNYMAC MORTGAGE INVESTMENT

 

TRUST, as a Guarantor

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

 

 

 

 

PENNYMAC OPERATING PARTNERSHIP,

 

 

L.P., as a Seller and as a Guarantor

 

 

 

 

 

By:

PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

Signature Page to Amendment No. 2 to Second Amended and Restated MRA